Citation Nr: 0911303	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-26 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disability to include bipolar disorder 
and post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1986 to June 1992.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from June 2004 
and January 2008 rating decisions by the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 2008 the case was remanded for a videoconference 
hearing.  In December 2008, a videoconference hearing was 
held before the undersigned; a transcript of the hearing is 
associated with the claims file.  At the hearing, the Veteran 
submitted additional evidence with a waiver of RO 
consideration.  In addition, he sought, and was granted, a 
60-day abeyance period for submission of additional evidence.  
That time has lapsed; no additional evidence was received.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

A review of the record shows the Veteran received treatment 
for anxiety prior to service.  His service treatment records 
do not show complaints of, or treatment for, a psychiatric 
disability.

In his January 2004 claim, the Veteran indicated that from 
August 1992 to October 1993 he received treatment for 
"distress" from Dr. J. A., a psychiatrist.  In a February 
2004 letter to the Veteran, the RO asked him to complete 
releases for records of Dr. A.'s treatment (and from other 
identified care providers).  The record does not show that 
the release for Dr. A.'s records  was received or that there 
was any further development in the matter.  Any records of 
treatment the Veteran received in his initial postservice 
year would be pertinent evidence in the matter at hand, and 
must be secured.  

Private examiners have provided the Veteran with various 
psychiatric diagnoses to include major depressive disorder, 
bipolar disorder, schizoaffective disorder and PTSD.  All 
have related his variously diagnosed psychiatric disability 
including PTSD to his time in military service, specifically 
during the Panama Conflict.  While the record includes a 
certificate acknowledging the Veteran's participation in 
"Operation Just Cause", his service personnel records do 
not show any awards or decorations denoting combat.  Where it 
is not shown through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy the 
veteran's lay testimony alone is insufficient to establish 
the occurrence of an alleged stressor.  In such cases, there 
must be service records or other corroborative evidence which 
substantiates or verifies the veteran's accounts as to the 
occurrence of the claimed stressor.

At the December 2008 videoconference hearing, the Veteran 
described his alleged stressor events in service.  He stated 
that in Panama (in December 1989/January 1990) his unit (1st 
of the 9th Infantry Battalion Headquarters Company) was 
assigned weapons collection missions.  He related that during 
one mission his unit came under sniper fire; he stated that a 
soldier from his unit was killed during this time period.  
These alleged stressors, particularly the death of another 
soldier in his unit, appear to be events capable of 
verification, and an attempt to verify them is necessary.  If 
an alleged stressor event is verified, the matter of 
sufficiency of the stressor to support a diagnosis of PTSD 
would then be a medical question (that may also require 
additional development).

Finally, the evidence suggests the Veteran receives ongoing 
VA treatment.  VA medical records are constructively of 
record; and reports of any private treatment that may contain 
pertinent information must be secured.

Regarding whether or not new and material evidence has been 
received for entitlement to service connection for bilateral 
hearing loss; in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the U.S. Court of Appeals for Veterans Claims (Court) 
essentially stated that in a claim to reopen VA must notify a 
claimant, with some degree of specificity, of the evidence 
and information that is necessary to reopen a claim, as well 
as of what evidence and information are necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Review of the claims file reveals 
that notice in this regard is incomplete to date.

A final rating decision in March 1993 denied service 
connection for bilateral hearing loss on the basis that such 
disability was not shown by VA criteria.  The Veteran filed 
the instant claim to reopen in January 2004.  Although 
February 2004 correspondence (prior to Kent) notified him 
generally that he needed to submit new and material evidence 
to reopen the claim of entitlement to service connection for 
bilateral hearing loss, and also provided a general 
definition for new and material evidence, the notice provided 
was not Kent- compliant.  He was not advised as to what type 
of evidence would be considered new and material, and was not 
advised of what additional evidence was needed to 
substantiate the underlying claim of service connection for 
bilateral hearing loss.  From the Veteran's statements, it 
appears that he is unaware both of what is needed to reopen 
the claim, and of what is needed to substantiate the 
underlying claim.  As the Court has held that failure to 
provide the type of notice outlined in Kent is a prejudicial 
notice defect, the Board has no recourse but to remand this 
matter for proper notice.

Accordingly, the case is REMANDED for the following:

1.  With the Veteran's assistance (by 
provide the necessary release form), the 
RO should secure for the record copies of 
the complete records of treatment he 
received from Dr. J. A. from August 1992 
to October 1993.  The RO also ask him to 
identify all sources of 
treatment/evaluation he has received for 
psychiatric disability from January 2008 
to the present, and then secure for the 
record copies of complete clinical records 
of such treatment from the sources 
identified. 

2.  The RO should seek from the JSRRC 
verification of the Veteran's alleged 
stressor events in service, specifically 
his unit coming under sniper fire while 
participating in Operation Just Cause in 
December 1989 or January 1990, and the 
death of a fellow soldier from his unit 
during the same time period.  He must 
assist in this matter by providing any 
further identifying information necessary.

3. If there is corroboration of either 
alleged stressor event (i.e., the 
Veteran's unit coming under sniper fire, 
and a fellow soldier killed from that unit 
during the identified time period), the RO 
should arrange for the Veteran to be 
examined by a psychiatrist to determine 
whether or not he has PTSD as the result 
of such stressor event(s).  The Veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  If PTSD is diagnosed, the 
examiner should outline the symptoms and 
stressor that support the diagnosis.  If 
PTSD is not diagnosed, the examiner should 
provide a further opinion as to the 
Veteran's proper psychiatric diagnosis, 
and its likely etiology, specifically, 
whether it is related to event, injury, or 
disease in service, and also explain why 
the criteria for establishing a diagnosis 
of PTSD are not met.  The examiner must 
explain the rationale for all opinions 
given.

4.  Regarding the claim to reopen, the RO 
should issue the Veteran the type of 
notice required in claims to reopen under 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The notice must specifically include the 
definition of new and material evidence, 
and (with some degree of specificity) 
notice as to what type of evidence would 
be considered new and material, as well as 
what evidence is necessary to substantiate 
the underlying claim of service connection 
for bilateral.  As the prior final 
decision was based essentially on a 
finding that there was no competent 
(medical) evidence of hearing loss 
disability under VA criteria, the notice 
should specify that for evidence to be 
considered new and material, it would have 
to tend to show that the Veteran has a 
hearing loss disability, as defined.  The 
RO should arrange for any further 
development suggested by his response.

5.  The RO should then re-adjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to  respond.  The case should 
then be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

